                         Case 2:20-cv-01819-JCM-BNW Document 1 Filed 09/30/20 Page 1 of 4




                    1 JOSH COLE AICKLEN
                      Nevada Bar No. 007254
                    2 Josh.aicklen@lewisbrisbois.com
                      PAUL A. SHPIRT
                    3 Nevada Bar No. 10441
                      Paul.shpirt@lewisbrisbois.com
                    4 JENNIFER R. LANAHAN
                      Nevada Bar No. 14561
                    5 Jennifer.lanahan@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant GMRI, INC. d/b/a THE
                      OLIVE GARDEN ITALIAN RESTAURANT
                    9
                   10                                    UNITED STATES DISTRICT COURT
                   11                                         DISTRICT OF NEVADA
                   12

                   13    RACHEL W. KOVAR,                                  CASE NO.:
                   14                      Plaintiffs,
                   15             vs.
                   16    GMRI, INC. d/b/a THE OLIVE GARDEN
                         ITALIAN RESTAURANT, a Florida foreign             NOTICE OF REMOVAL OF ACTION
                   17    corporation; DOE Individuals I through X;         (DIVERSITY)
                         and ROE Corporations and Organizations I
                   18    through V, inclusive,
                   19                      Defendants.
                   20

                   21            COMES NOW Defendant, GMRI, INC. d/b/a THE OLIVE GARDEN ITALIAN
                   22 RESTAURANT (“Trump”), by and through its attorneys of record, Josh Cole Aicklen, Esq. and

                   23 Paul A. Shpirt, Esq. of LEWIS BRISBOIS BISGAARD & SMITH LLP, and hereby removes to

                   24 this court the state court action described below, and in support states as follows:

                   25            1.        On September 1, 2020, an action was commenced in the Eighth Judicial District
                   26 Court, Clark County, Nevada, entitled RACHEL W. KOVAR v. GMRI, INC. d/b/a THE OLIVE

                   27 GARDEN ITALIAN RESTAURANT, Case No. A-20-820490-C. (A copy of the Complaint in

                   28 this state court action is attached hereto as Exhibit “A.”)
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4831-5997-3581.1
ATTORNEYS AT LAW
                         Case 2:20-cv-01819-JCM-BNW Document 1 Filed 09/30/20 Page 2 of 4




                    1            2.        The Summons and Complaint were served on GMRI by personal service at
                    2 Defendant’s business address on September 10, 2020.

                    3            3.        This notice is filed timely pursuant to 28 U.S.C. section 1446(b). Thirty days have
                    4 not elapsed since the case became removable.

                    5            4.        This action is a civil action of which this Court has original jurisdiction under 28
                    6 U.S.C. section 1332, as there is complete diversity between the parties and I am informed and

                    7 believe that more than $75,000 is in controversy, exclusive of interest and costs. Accordingly,

                    8 pursuant to 28 U.S.C. section 1441, TRUMP is entitled to remove this action to this court.
                    9            5.        This case arises out of a negligence claim, and I am informed and believe that
                   10 Plaintiff seeks to recover in excess of $75,000, exclusive of interest and costs.

                   11            6.        Plaintiff is, and during all relevant times was, a resident of the State of California.
                   12 Defendant GMRI is, and was at the time this action was commenced, a corporation organized and

                   13 existing under the laws of the State of Florida, with its principal place of business in the state of

                   14 Florida. Accordingly, there is now, and there was at the time of the commencement of this action,

                   15 complete diversity between Plaintiff and Defendant.

                   16            7.        The action in the state court was not commenced more than one year before the
                   17 date of this removal.

                   18            8.        A true and correct copy of this Notice of Removal will be filed with the Clerk for
                   19 the Eighth Judicial District Court, Clark County, Nevada a copy of which is attached hereto as

                   20 Exhibit B.

                   21 / / /

                   22 / / /

                   23

                   24

                   25

                   26

                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4831-5997-3581.1                                      2
                         Case 2:20-cv-01819-JCM-BNW Document 1 Filed 09/30/20 Page 3 of 4




                   1             Based on the foregoing, GMRI removes this action, which is currently pending in the
                   2 Eighth Judicial District Court, Clark County, Nevada as Case No. A-20-820490-C to this Court.

                   3             DATED this 30th day of September, 2020
                   4
                                                                Respectfully submitted,
                   5

                   6                                            LEWIS BRISBOIS BISGAARD & SMITH          LLP

                   7

                   8                                            By   /S/ Josh Cole Aicklen
                   9                                                 JOSH COLE AICKLEN
                                                                     Nevada Bar No. 007254
                   10                                                PAUL A. SHPIRT
                                                                     Nevada Bar No. 10441
                   11
                                                                     JENNIFER R. LANAHAN
                   12                                                Nevada Bar No. 14561
                                                                     6385 S. Rainbow Boulevard, Suite 600
                   13                                                Las Vegas, Nevada 89118
                                                                     Tel. 702.893.3383
                   14                                                Attorneys for Defendant GMRI, INC. d/b/a THE
                   15                                                OLIVE GARDEN ITALIAN RESTAURANT

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4831-5997-3581.1                              3
                         Case 2:20-cv-01819-JCM-BNW Document 1 Filed 09/30/20 Page 4 of 4




                    1                                     CERTIFICATE OF SERVICE
                    2            I hereby certify that on this 30th day of September, 2020, a true and correct copy of I did
                    3 cause a true copy of NOTICE OF REMOVAL OF ACTION (DIVERSITY) to be placed in the

                    4 United States Mail, with first class postage prepaid thereon, and addressed as follows:

                    5
                      TIMOTHY R. O’REILLY, ESQ.
                    6 Nevada Bar No. 8866
                      O’REILLY LAW GROUP, LLC
                    7 325 S. Maryland Parkway
                      Las Vegas, NV 89101
                    8 702-382-2500
                      efile@oreillylawgroup.comp
                    9
                      GERALD I. GILLOCK, ESQ.
                   10 Nevada Bar No. 51
                      GERALD I. GILLOCK & ASSOCIATES
                   11 428 South Fourth Street
                      Las Vegas, NV 89101
                   12 702-386-0000
                      gillock@gmk-law.com
                   13
                      SAMUEL MIREJOVSKY, ESQ.
                   14 Nevada Bar No. 13919
                      ASHLEY M. WATKINS, ESQ.
                   15 Nevada Bar No. 13981
                      SAM & ASH, LLP
                   16 1108 S. Casino Center
                      Las Vegas, NV 89104
                   17 702-820-4000

                   18 Attorneys for Plaintiff
                   19

                   20

                   21                                             By /s/Tina M. Abrante
                                                                     An Employee of
                   22                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                   23

                   24

                   25

                   26

                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4831-5997-3581.1                                  4
